Title: To Thomas Jefferson from Albert Gallatin, 13 December 1803
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  
                        13 Dec. 1803
                     
               
               Wherever our monies may be deposited, the Treasurer’s draught for the same has the same credit as any bank note, and the circulation of those draughts would be more extensive than now, if they were, like bank notes, payable to bearer. Unless, however, we wanted; which we do not; to issue exchequer bills or paper money of some description or another, it never will happen that our draughts shall be issued except in payment of a demand and made payable to the person whose demand is thus discharged. The great advantages we derive from Banks & especially from the Bank of the United States are 1st. a safe place of deposit for the public monies—2dly. the instantaneous transmission of such monies from any one part of the continent to another, the Bank giving us immediately credit, at New York if we want it, for any sum we may have at Savannah or at any other of their offices & vice versa—3dly. the great facility which an encreased circulation and discounts give to the collection of the revenue. 
               For these reasons I am extremely anxious to see a Bank at New Orleans; considering the distance of that place, our own security & even that of the collector will be eminently promoted, and the transmission of monies arising both from the import & sales of lands in the Mississippi territory would without it be a very difficult, & Sometimes dangerous operation. 
               Against this there are none but political objections; and these will lose much of their force when the little injury they can do us & the dependence in which they are on Govt. are duly estimated. They may vote as they please & take their own papers; but they are formidable only as individuals and as Merchants, and not as Bankers. Whenever they shall appear to be really dangerous, they are completely in our power and may be crushed. 
               As to the answer to the letter I agree fully with you & intended only to give a civil answer without committing us on the question of expediency. It shall be altered so as to answer that object. What must be done with the New Orleans hospital and Doctor Bache’s indirect application for encrease of salary? One thd. dollars is fully sufficient; we give no more any where else. 
               With sincere respect and attachment Your obedt. Servt.
               
                  Albert Gallatin
               
            